6:19-cv-01567-TMC   Date Filed 10/05/20   Entry Number 107-9   Page 1 of 4




                    Exhibit 6
6:19-cv-01567-TMC                Date Filed 10/05/20            Entry Number 107-9               Page 2 of 4




From: Rebecca Schindel/NYC/Cravath
To: "Miles Coleman" <Miles.Coleman@nelsonmullins.com>
Cc: "bcook@scag.gov" <bcook@scag.gov>, "Currey Cook" <CCook@lambdalegal.org>, "Cristopher Ray" <cray@cravath.com>,
"Daniel Mach" <dmach@aclu.org>, "Jay Thompson" <Jay.Thompson@nelsonmullins.com>, "kwoodington@DML-LAW.com"
<kwoodington@DML-LAW.com>, "Leslie Cooper" <LCOOPER@aclu.org>, "M. Malissa Burnette (mburnette@burnetteshutt.law)"
<mburnette@burnetteshutt.law>, "Mika Madgavkar" <mmadgavkar@cravath.com>, "Nekki Shutt, Esq.
(nshutt@burnetteshutt.law)" <nshutt@burnetteshutt.law>, "Peter Barbur" <PBarbur@cravath.com>, "Susan Dunn"
<sdunn@aclusc.org>
Date: 08/26/2020 04:25 PM
Subject: RE: Rogers v. HHS -- Meet and Confer




Miles,

Those times work for us. We propose discussing the topics below. Please let us know your
thoughts on this proposal and if there is anything else you would like to discuss.

Both State Defendants
-- Completeness of productions;
-- Ef forts made to identify responsive documents;
-- Your objections regarding conducting ESI searches;
-- Your objections regarding searching for materials to the present;
-- Your objections to requests seeking "documents sufficient to show";
-- Your claims that no responsive documents (or no additional responsive documents) exist in
response to certain requests;
-- Your objections to certain requests as "irrelevant" or "disproportional" to the needs of the case;
-- Your claims that certain documents are easier to obtain from Miracle Hill than the parties to the
case.

Defendant McMaster Only
-- Clarif ication on response to Request No. 18;
-- Your objection to our seeking documents from the Office of the Governor of South Carolina;
-- Your objection to producing documents that predate Governor McMaster's time as Governor.

Defendant Leach Only
-- Clarif ication on responses to Request Nos. 32 and 33;
-- Your objection to producing documents created before January 27, 2018;
-- Your objection that a number of our document requests are identical or substantively identical
to prior FOIL requests.

Regards,

Rebecca

Rebecca J. Schindel
Cravath, Swaine & Moore LLP
825 Eighth Avenue | New York, NY 10019
T: (212) 474-1459
rschindel@cravath.com

  "Miles Coleman" ---08/25/2020 04:55:14 PM---Good afternoon, Rebecca. Counsel for
Governor McMaster and Director Leach can speak with you togeth




                                                        1
6:19-cv-01567-TMC                       Date Filed 10/05/20                  Entry Number 107-9                      Page 3 of 4




From: "Miles Coleman" <Miles.Coleman@nelsonmullins.com>
To: "Rebecca Schindel" <rschindel@cravath.com>, "Jay Thompson" <Jay.Thompson@nelsonmullins.com>, "bcook@scag.gov"
<bcook@scag.gov>, "kwoodington@DML-LAW.com" <kwoodington@DML-LAW.com>
Cc: "Peter Barbur" <PBarbur@cravath.com>, "Mika Madgavkar" <mmadgavkar@cravath.com>, "Cristopher Ray"
<cray@cravath.com>, "Currey Cook" <CCook@lambdalegal.org>, "Leslie Cooper" <LCOOPER@aclu.org>, "M. Malissa Burnette
(mburnette@burnetteshutt.law)" <mburnette@burnetteshutt.law>, "Nekki Shutt, Esq. (nshutt@burnetteshutt.law)"
<nshutt@burnetteshutt.law>, "Susan Dunn" <sdunn@aclusc.org>, "Daniel Mach" <dmach@aclu.org>
Date: 08/25/2020 04:55 PM
Subject: RE: Rogers v. HHS -- Meet and Confer




Good afternoon, Rebecca. Counsel for Governor McMaster and Director Leach can speak with you together if that suits. I’m afraid we won’t
be able to arrange for it this week due to various scheduling c

            External (miles.coleman@nelsonmullins.com)
                                                                                                       Report This Email FAQ

Good afternoon, Rebecca. Counsel for Governor McMaster and Director Leach can speak with you
together if that suits. I’m afraid we won’t be able to arrange for it this week due to various scheduling
conflicts, but we could be available to speak with you on Tuesday, September 1, 2020 at either 10:00 a.m.
or 1:00 p.m. Please let us know if one of those times is agreeable, or, alternatively, if there is another
time that day that would be preferable.

In addition, our discussion that day may be more efficient and productive if you’re able to give us a
preview of the matters you’d like to discuss. To the extent you’re able, please let us know that subjects
and positions about which you’d like to confer, and that may allow us to make substantive use of our
telephone conversation next week.

Miles



  MILES COLEMAN PARTNER
  miles.coleman@nelsonmullins.com
  GREENVILLE ONE | SUITE 400
  2 W. WASHINGTON STREET | GREENVILLE, SC 29601
  T 864.373.2352 F 864.373.2925
  NELSONMULLINS.COM VCARD VIEW BIO




From: Rebecca Schindel <rschindel@cravath.com>
Sent: Monday, August 24, 2020 7:14 PM
To: Miles Coleman <Miles.Coleman@nelsonmullins.com>; Jay Thompson
<Jay.Thompson@nelsonmullins.com>; bcook@scag.gov; kwoodington@DML-LAW.com
Cc: Peter Barbur <PBarbur@cravath.com>; Mika Madgavkar <mmadgavkar@cravath.com>; Cristopher
Ray <cray@cravath.com>; Currey Cook <CCook@lambdalegal.org>; Leslie Cooper <LCOOPER@aclu.org>;
M. Malissa Burnette (mburnette@burnetteshutt.law) <mburnette@burnetteshutt.law>; Nekki Shutt, Esq.
(nshutt@burnetteshutt.law) <nshutt@burnetteshutt.law>; Susan Dunn <sdunn@aclusc.org>; Daniel Mach
<dmach@aclu.org>
Subject: Rogers v. HHS -- Meet and Confer

◄External Email► - From: prvs=4505e67e36=rschindel@cravath.com

Counsel:




                                                                    2
6:19-cv-01567-TMC           Date Filed 10/05/20        Entry Number 107-9          Page 4 of 4




We would like to schedule a meet and confer this week to discuss the State Defendants'
responses and objections to Plaintiffs' First Set of RFPs. We are happy to talk as a group or to
have separate meet and confers with counsel for Defendant McMaster and counsel for Defendant
Leach, whichever you prefer.

We are available Wednesday other than 1-2 pm, Thursday other than 12-2 pm and anytime on
Friday. Please let us know what day and time works best for you.

Regards,

Rebecca

Rebecca J. Schindel
Cravath, Swaine & Moore LLP
825 Eighth Avenue | New York, NY 10019
T: (212) 474-1459
rschindel@cravath.com


This e-mail is confidential and may be privileged. Use or disclosure of it by anyone other than a
designated addressee is unauthorized. If you are not an intended recipient, please delete this e-
mail f rom the computer on which you received it.

Nelson Mullins is continuing to monitor developments related to COVID-19, including
guidance from the Centers for Disease Control and various health officials; an d federal,
state, and local government authorities. The firm has implemented precautionary
measures and plans to ensure the continuation of all firm services to clients from both in
office and remote work arrangements across our 25 geographically dispersed
offices. Click here to visit the Nelson Mullins Coronavirus Resources page. Information
described therein is subject to change.

Confidentiality Notice
This message is intended exclusively for the individual or entity to which it is addressed.
This communication may contain information that is proprietary, privileged, confidential
or otherwise legally exempt from disclosure. If you are not the named addressee, you are
not authorized to read, print, retain, copy or disseminate this message or any part of it. If
you have received this message in error, please notify the sender immediately either by
phone (800-237-2000) or reply to this e-mail and delete all copies of this message.




                                                3
